DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is sent in response to Applicant's Communication received on May 21, 2020 for application number 16/765,946. This Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and Claims.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/21/2020 is noted. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 9, and 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the abstract idea of a mental process, for example the claims are directed toward the mental process of acquiring an entity and connection relationship corresponding to a question . The limitation of acquiring an entity and a connection relationship corresponding to the question, as recited, is a process that, under broadest reasonable interpretation, covers a step that could reasonably be performed in the mind, including with the aid of pen and paper, and a step that represents a type of method of organizing human activity, but for the recitation of generic computer components and insignificant data gathering. That is, other than reciting “processor” and “non=transitory computer readable storage medium”, nothing in the claim element precludes the step from practically being performed in the mind. 
For example, the limitations directed toward acquiring a relationship is directed toward a mental process that can take place with the aid of pen and paper.  The limitations encompass a human mind carrying out these functions through observation, evaluation judgment and/or opinion (entities and connections corresponding to a question) , or even with the aid of pen and paper is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Thus, the claim is directed toward an abstract idea. The limitations acquiring an entity and a connection relationship corresponding to the question is considered to be an abstract idea that falls in the “Mental Processes” grouping of abstract ideas. 

This judicial exception is not integrated into a practical application. The claim recites the following additional elements “processor” and “non-transitory computer readable storage medium” These additional elements are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using a generic computer components.  Further, the claim recitations of receiving a question and acquiring an answer steps. Receiving a question and acquiring an answer are insignificant extra-solution activity (mere data gathering) to the judicial exception with no evidence of improvement. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea, thus fail to integrate the abstract idea into a practical application. See MPEP 2106.05(g).

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of receiving questions and acquiring answers, are well-understood, routine and conventional activity according to MPEP 2106.05(d)(II)(i), thus, cannot provide an inventive concept.

As a result, representative claim(s) 1, 9, and 17 do not recite any elements, or ordered combination of elements, which transforms the abstract idea into a patent-eligible subject matter.  In addition, the claim(s) does not recite (i) an improvement to the functionality of a computer or other technology or technical field (see MPEP 2106.05(a); (ii) a “particular machine” to apply or use the judicial exception (see MPEP 2106.05(b); (iii) a particular transformation of an article to a different state or thing (see 2106.05(c).  Further, the claim does not recite any improvement to computer functionality or specify how the processors are used to improve functionality of a computing device.  Considering the claim(s) as a whole, the additional elements fail to apply or use the abstract idea in a meaningful way and the additional limitations recited beyond the judicial exception itself fail to integrate the exception into a practical application.  Accordingly, the claims of this application are not patent eligible.

Claims 2-8 and 10-16 are dependent on claim 1 and claim 9, and includes all the limitations of claim 1. Therefore, claims 2-8 and 10-16 recites the same abstract idea of acquiring an entity and connection relationship corresponding to a question, under broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. The limitations associated with connection relationships are considered to be an abstract idea that falls in the “Mental Processes” grouping of abstract ideas.

The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to acquire data steps amounts to no more than mere instructions to apply the exception using a generic computer component. The limitations related to receiving questions and acquiring answers are considered by the examiner to be insignificant extra solution activity, because the inventive subject matter is directed toward storing continuously, search queries. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Because of these reasons the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim(s) are not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 8-13, and 16-17 rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mishra et al. (US 10,713,289) (hereinafter Mishra).

Regarding claim 1, Mishra teaches a method, comprising: receiving a question raised by a user (see Fig. 1, col. 5 ln 15-20, discloses receiving a question in user query data from a user); acquiring an entity and a connection relationship corresponding to the question (see Fig. 9, col. 2 ln 25-33, col. 18 ln 41-49, discloses acquiring entities and entity relationships that correspond to received query (question)); and acquiring, according to the entity and the connection relationship, an answer corresponding to the question from a preset knowledge graph, wherein the connection relationship comprises an intention and/or an attribute (see Fig. 1,col. 2 ln 24-40, discloses acquiring answers to queries (questions) according to entity relationships corresponding to query data stored in knowledge base that includes a knowledge graph in which graph nodes represent entities connected by vertices that correspond to a relationship).

Regarding claim 9, Mishra teaches a device, comprising a memory and a processor, wherein the memory has an intelligent question and answer instruction stored thereon, and the processor, by executing the intelligent question and answer instruction, implements operations of (see col. 18 ln 30-31, discloses memory and processor): receiving a question raised by a user (see Fig. 1, col. 5 ln 15-20, discloses receiving a question in user query data from a user); acquiring an entity and a connection relationship corresponding to the question (see Fig. 9, col. 2 ln 25-33, col. 18 ln 41-49, discloses acquiring entities and entity relationships that correspond to received query (question)); and acquiring, according to the entity and the connection relationship, an answer corresponding to the question from a preset knowledge graph (see Fig. 1,col. 2 ln 24-40, discloses acquiring answers to queries (questions) according to entity relationships corresponding to query data stored in knowledge base that includes a knowledge graph in which graph nodes represent entities connected by vertices that correspond to a relationship).

Regarding claim 17, Mishra teaches a non-transitory computer readable storage medium storing a computer executable instruction thereon which, when executed by a processor, causes the method according to claim 1 to be implemented (see col. 27 ln 63-65, discloses medium and refer to claim 1 rejection).

Regarding claims 2 and 10, Mishra teaches a method of claim 1 and a device of claim 9.
Mishra further teaches wherein the acquiring the entity and the connection relationship corresponding to the question comprises: sending, under a condition that no entity or connection relationship is included in the question, a request for acquiring the entity or the connection relationship to the user (see Fig. 3A, Figs. 6-7, col. 12 ln 55-62, col. 13 ln 53-65 discloses sending a prompt to user for additional data for a subset of further questions needed to obtain further input data in response to first question, when first question does not include path with highest credibility and/or conversation entropy); and receiving and storing information about the entity or the connection relationship returned by the user (see Figs. 6A-7, col. 13 ln 63-66, col. 14 ln 46-55, discloses receiving determination that data in knowledge base is usable to determine a dialog path based on answer credibility and conversation entropy).


Regarding claims 3 and 11, Mishra teaches a method of claim 1 and a device of claim 9.
Mishra further teaches wherein, the acquiring, according to the entity and the connection relationship, the answer corresponding to the question from the preset knowledge graph comprises: sending, under a condition that no answer is able to be acquired according to the entity and the entity corresponds to a plurality of sub-entities, a sub-entity confirmation request to the user (see Fig. 6B, col. 12 ln 19-24, col. 12 ln 55-63, discloses sending prompt to user for a set of further questions needed to obtain further input data in response to receipt of first potential answer); and receiving a sub-entity confirmation response fed back by the user, and acquiring an answer corresponding to the question from the preset knowledge graph according to the sub-entity fed back by the user and the connection relationship (see Figs. 6A-7, col. 13 ln 63-66, col. 14 ln 46-55, discloses receiving determination that data in knowledge base is usable to determine a dialog path based on answer credibility and conversation entropy).


Regarding claims 4 and 12, Mishra teaches a method of claim 1 and a device of claim 9.
Mishra further teaches wherein the acquiring, according to the entity and the connection relationship, the answer corresponding to the question from the preset knowledge graph further comprises: querying, under a condition that no answer is able to be acquired according to the entity and the entity does not have a corresponding sub-entity, an index database to acquire the answer corresponding to the question  (see Fig. 9, col. 18 ln 40-49, col. 19 ln 28-45, discloses querying an entity library storage linked to domains, identifying domain-indexed lexical information to provide answers).

Regarding claims 5 and 13, Mishra teaches a method of claim 1 and a device of claim 9.
Mishra further teaches wherein the acquiring, according to the entity and the connection relationship, the answer corresponding to the question from the preset knowledge graph comprises: extracting, under a condition that the question corresponds to a plurality of answers, a common attribute of the plurality of answers (see Fig. 6A, col. 6 ln 19-26, discloses extracting answers with a common credibility threshold (attribute)); sending an attribute information confirmation request to the user according to the common attribute (see Fig. 6A, col. 6 ln 30-31, discloses only sending answers to user when it is determined the credibility is above threshold); and determining a final answer from the plurality of answers according to attribute information returned by the user (see Fig. 4A, col. 3 ln 55-59, col. 8 ln 37-40, discloses determining most credible answer (final answer) according to respective credibility threshold).

Regarding claims 8 and 16, Mishra teaches a method of claim 1 and a device of claim 9.
Mishra further teaches storing the knowledge graph, the knowledge graph being a data structure consisting of a plurality of nodes and connecting lines (see col. 2 ln 34-38, discloses a knowledge graph consisting of graph nodes connected by vertices); wherein each of the nodes is used for identifying entity information, and each of the connecting lines is used for identifying a connection relationship of different nodes (see col. 2 ln 34-44, discloses graph nodes representing entities and vertices/links corresponding to relationships connecting graph nodes).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-7 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Mishra et al. (US 10,713,289) (hereinafter Mishara) in view of Beller et al. (US 2018/0025075) (hereinafter Beller).
Regarding claims 6 and 14, Mishra teaches a method of claim 1 and a device of claim 9.
Mishra does not explicitly teach wherein before acquiring the entity and the connection relationship corresponding to the question, the method further comprises: normalizing the question.
Beller teaches wherein before acquiring the entity and the connection relationship corresponding to the question, the method further comprises: normalizing the question (see para [0028], discloses normalizing a question).
Mishra/Beller are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Mishra to normalize questions from disclosure of Beller. The motivation to combine these arts is disclosed by Ref2 as “contribute to improved accuracy, system performance, machine learning, and confidence of the QA pipeline” (para [0070]) and normalizing questions is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claims 7 and 15, Mishra teaches a method of claim 1 and a device of claim 9.
Mishra does not explicitly teach wherein the normalizing the question comprises: extracting a keyword from the question; matching the keyword according to a preset normalization library; and acquiring, under a condition of successful matching, a standard question corresponding to the keyword, wherein the keyword and the standard question are stored in the normalization library.
Beller teaches wherein the normalizing the question comprises: extracting a keyword from the question (see para [0087], discloses extracting datetimes, temporal foci from input questions, such as “last year”, referring to prior year 2015, performing datetime normalization); matching the keyword according to a preset normalization library (see Fig. 1, Fig. 5,  para [0046], para [0089], discloses matching datetimes to temporal foci in QA pipeline (normalization library)); and acquiring, under a condition of successful matching, a standard question corresponding to the keyword, wherein the keyword and the standard question are stored in the normalization library (see Fig. 1, para [0087-0088], discloses acquiring a numerical year when a question ask about ‘last year’ and identifying temporal foci data in QA pipeline data).
Mishra/Beller are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Mishra to normalize questions from disclosure of Beller. The motivation to combine these arts is disclosed by Ref2 as “contribute to improved accuracy, system performance, machine learning, and confidence of the QA pipeline” (para [0070]) and normalizing questions is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Galitsky US Patent No. 11,182,412.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY HARMON whose telephone number is (571)270-5861. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 517-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Courtney Harmon/Examiner, Art Unit 2159                                                                                                                                                                                                        /Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159